UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):May 19, 2011 Corcept Therapeutics Incorporated (Exact name of registrant as specified in its charter) 000-50679 (Commission File Number) Delaware 77-0487658 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 149 Commonwealth Drive Menlo Park, CA94025 (Address of principal executive offices, with zip code) (650) 327-3270 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
